IN THE SUPREME COURT, STATE OF WYOMING

                                      2014 WY 109

                                                                April Term, A.D. 2014

                                                                    August 28, 2014


MARKEITH WHEELER,

Appellant
(Defendant),

v.                                                 S-14-0016

THE STATE OF WYOMING,

Appellee
(Plaintiff).


      ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE

[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered unconditional guilty pleas to two counts:
strangulation of a household member and battery (a third offense felony). See Wyo. Stat.
Ann. § 6-2-509(a) and Wyo. Stat. Ann. § 6-2-501(b) & (f)(ii). This is Appellant’s direct
appeal from the resulting convictions. On June 4, 2014, Appellant’s court-appointed
appellate counsel filed a “Motion to Withdraw as Counsel,” pursuant to Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a
careful review of the record and the “Anders brief” submitted by counsel, this Court, on
June 24, 2014, entered its “Order Granting Motion for Court-Appointed Counsel to
Withdraw.” That order notified Appellant that the District Court’s “Judgment and
Sentence” would be affirmed unless, on or before August 11, 2014, Appellant filed a
brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking
note that Appellant, Markeith Wheeler, has not filed a brief or other pleading within the
time allotted, the Court finds that the district court’s “Judgment and Sentence” should be
affirmed.
[¶2] This Court also finds this matter should be remanded to the district court for
correction of the “Judgment and Sentence.” Although Appellant was given an adequate
firearms advisement (as required by Wyo. Stat. Ann. § 7-11-507(a)), the district court’s
“Judgment and Sentence” does not include a statement to that effect, as required by
W.R.Cr.P. 32(b)(1)(E) and Starrett v. State, 2012 WY 133, ¶¶ 11-12, 19, 286 P.3d 1033,
1037-38, 1040 (Wyo. 2012). It is, therefore,

[¶3] ORDERED that the District Court’s December 3, 2013 “Judgment and Sentence”
be, and the same hereby is, affirmed; and it is further

[¶4] ORDERED that this matter is remanded to the district court for entry of an
amended Judgment and Sentence, which shall include the firearms advisement required
by Wyo. Stat. Ann. § 7-11-507(a).

[¶5]   DATED this 28th day of August, 2014.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice